Title: Oct. 23. Thursday.
From: Adams, John
To: 


       Went on board the Packet at Nine, put off from the wharf at Ten, but had such contrary Winds and Calms, that We did not arrive at Dover untill 3 O’Clock next Morning. I was 18 hours on the Passage. The Packet was 17. She could not come in to the Harbour, made Signals for a Boat, which carried Us ashore for five shillings a head.
       I was never before so Sea sick, nor was my Son. My Servant was very bad. Allmost all the Passengers were sick. It is a remarkable Place for it. We are told that many Persons Masters of Vessells and others who were never Sea sick before have been very bad in making this Passage.
      